Affirmed and Memorandum Opinion filed December 20, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00105-CV

                        IN THE MATTER OF W.A.M.P.


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2020-00197J

                          MEMORANDUM OPINION

      We issue this opinion to address appellant’s issue 2, the sole remaining issue
in this case, in which appellant challenges his commitment to the Texas Juvenile
Justice Department. On July 28, 2022, we issued a memorandum opinion
overruling appellant’s issues 3 and 4, which challenged the legal and factual
sufficiency of the evidence supporting the trial court’s determination that appellant
engaged in delinquent conduct by committing in January 2020 the second-degree
felony of manslaughter. We sustained appellant’s issue 1 on the grounds that the
trial court’s determination order committing appellant to the Texas Juvenile Justice
Department was insufficiently specific under Family Code section 54.04(f), and
remanded the case, abating by separate order with instructions that the trial court
make findings compliant with the Family Code. Tex. Fam. Code Ann. § 54.04(f).

      The trial court signed its disposition findings and order on August 24, 2022.
After the order was received by this court, we requested supplemental briefing
from the parties on appellant’s issue 2, in which appellant argued that the trial
court abused its discretion by committing appellant to the Texas Juvenile Justice
Department. In response, appellant’s lawyer informed this court that appellant had
been deported and argued that issue 2 was now moot, given that appellant was no
longer committed to the Texas Juvenile Justice Department.1 We agree that issue 2
is moot, given that, due to appellant’s deportation, this court can no longer provide
the relief requested, i.e., probation at appellant’s home instead of commitment to
the Texas Juvenile Justice Department.

      Accordingly, we overrule appellant’s issue 2 as moot. Having disposed of all
of appellant’s issues, we affirm the judgment of the trial court as challenged on
appeal.




                                             /s/       Charles A. Spain
                                                       Justice


Panel consists of Justices Wise, Spain, and Hassan.




      1
          We requested a response from the State but no response has been filed.

                                                   2